DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 2/17/2021 is acknowledged.
Claims 1 and 18-20 are amended.
Claims 21 and 22 are new.
Claims 1-22 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 and 13-20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 16/851007 (referred to as A007). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 1:
Claim 1 is substantially similar to claim 1 of A007.  The various modules configurations would have been obvious in view of the functionality claimed in A007 as a design choice.  A007 does not explicitly disclose to be command at least one of on or off, the host payload and hosted payload being separate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for a command to be at least one of on or off as an obvious variant of commands for configuring a payload and for the host and hosted payload to be separate.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Claims 2-9 disclose various configurations of the modules.  The various modules configurations would have been obvious in view of the functionality claimed in A007 as a design choice.
Re claim 13:
	Claim 13 is substantially similar to claim 2 of A007. 
Re claim 14:
	Claim 14 is substantially similar to claim 3 of A007.
Re claim 15:
	Claim 15 is substantially similar to claim 3 of A007.
Re claim 16:
	Claim 16 is substantially similar to claim 4 of A007.
Re claim 17:
	Claim 17 is substantially similar to claim 5 of A007.
Re claims 18-20:
	Claims 18-20 are rejected on the same grounds of rejection set forth in claim 1.

Claims 10-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/851007 (referred to as A007) in view of Luyks (US 8,521,427). 
Re claim 10-12:
A007 does not explicitly disclose wherein the antenna comprise at least one radio frequency (RF) antenna (claim 10), wherein RF antenna is a reflector antenna (clm11), and wherein the RF antenna is a multi-feed array antenna (clm12).
Luyks discloses wherein the antenna comprise at least one radio frequency (RF) antenna (claim 10), wherein RF antenna is a reflector antenna (clm11), and wherein the RF antenna is a multi-feed array antenna (clm12) (Col.1 lines 51-64  In at least one embodiment, the transmit antenna and the receive antenna are each a single reflector antenna, a multi-reflector antenna, a phased array antenna, a multi-feed array antenna, or a phased array fed reflector antenna).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify A007 to include an RF antenna, reflector antenna, or multi-feed array antenna as taught by Luyks in order to a well-known type of antenna and to assist with vehicle navigation (Lukys Col.1 lines 24-26).
This is a provisional nonstatutory double patenting rejection.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 14-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanchard (US 20130077788) in view of Burch (US 20150162955).

Re claim 1:
Blanchard discloses a host satellite operations center (SOC) to transmit encrypted host commands, wherein the encrypted host commands are encrypted utilizing a host communication security (COMSEC) variety (Fig.13 ref. 1306 and Fig.23); 
a command receiver on a vehicle to receive the encrypted host commands (Fig.12 ref. 404 and Para.[0114] Each decryption system in decryption systems 411 is configured to decrypt a command that has been encrypted using a particular type of encryption system and Para.[0083]  one or more illustrative embodiments may be applied to other types of spacecraft other than satellites. For example, satellite operations system 116 may be configured to control resources on a space station or other type of spacecraft and Fig.23); 
a host communication security module to decrypt the encrypted host commands by utilizing the host COMSEC variety to produce unencrypted host commands and to transmit the unencrypted host commands to a hosted payload and a host payload (Para.[0194]  decryption system 1214 is configured to decrypt commands encrypted using one type of encryption, while decryption system 1216 is configured to decrypt commands encrypted using a different type of encryption and Para.[0145] If a command is common to both operators, then the resource or resources accessed using the command is a shared resource between the operators and Para.[0229]  In this example, commands to control second portion 506 of resources 112 in FIG. 5 assigned to customer 500 as encrypted commands 1306 may be received from an operations center in operations centers 105 operated by owner 106 in response to requests or commands being received from customer 500. Commands unencrypted from encrypted commands 1306 by first module 1302 are sent to second module 1304 for processing); 
(Fig.12 ref. 1206 and Para.[0143]  a command to change the azimuth and elevation for an antenna and Fig.23); 
the host payload reconfigured according to the unencrypted host commands (Fig.12 ref. 1206 and Para.[0143]  a command to change the azimuth and elevation for an antenna); 

a host payload antenna to transmit host user data to a host user antenna (Para.[0204] transmit mission data and Fig. 23); 
the host communication security module to encrypt unencrypted host payload telemetry by utilizing the host COMSEC variety to produce encrypted host payload telemetry (Fig.13 ref. 1313 and 1315 and Para.[0177]  may encrypt first mission data 902 using an encryption system assigned to first customer 906. Second mission data 904 may be encrypted using an encryption system assigned to second customer 908); 
a telemetry transmitter to transmit the encrypted host payload telemetry (Para.[0204] transmit mission data and Para.[0126]  a first portion of data 130 may be telemetry for a first customer in number of customers 108, and a second portion of data 130 may be for a second customer in number of customers 108 and Fig.23 and Fig. 13 ref. 127 and Fig.15 ref. 1414); 
the host SOC to decrypt the encrypted host payload telemetry by utilizing the host COMSEC variety to produce the unencrypted host payload telemetry (Fig. 15 ref. 1512); 
a hosted payload (HoP) operation center (HOC) to encrypt unencrypted hosted commands by utilizing a hosted COMSEC variety to produce encrypted hosted commands (Para.[0148]  operations centers 105 include customer operations center 604 and Para.[0114]  each operator in operators 104 is assigned a type of encryption and Fig.23); 
the HOC to transmit the encrypted hosted commands (Fig.23); 
(Para.[0228]  The configuration of modules 1300 may be especially useful when different modules are under the control of different operators in operators 104. For example, first module 1302 may be controlled by owner 106, and second module 1304 may be controlled by customer 500 in number of customers 508 in FIG. 5 – where a customer is “hosted”); 
a hosted communication security module on the hosted payload to decrypt the encrypted hosted commands by utilizing the hosted COMSEC variety to produce unencrypted hosted commands (Para.[0194]  decryption system 1214 is configured to decrypt commands encrypted using one type of encryption, while decryption system 1216 is configured to decrypt commands encrypted using a different type of encryption); 
a hosted processor on the hosted payload to reconfigure the hosted payload according to the unencrypted hosted commands ([0143]  a command to change the azimuth and elevation for an antenna and Para.[0193]  Each command sent to command processors 412 may be assigned to a different operator. Further, each command processor in command processors 412 may be assigned to a different operator in operators 104 in FIG. 1); 

the hosted payload antenna to transmit hosted user data to a hosted user antenna (Para.[0232]  Customer 500, as a government entity, also may reposition antennas 222 to relay secure or confidential communications to different endpoints. These endpoints may be, for example, a moving aircraft, troops on the ground, and other suitable endpoints); 
the hosted communication security module to encrypt unencrypted hosted payload telemetry by utilizing the hosted COMSEC variety to produce encrypted hosted payload telemetry (Para.[0177]  may encrypt first mission data 902 using an encryption system assigned ); 
the hosted payload antenna to transmit the encrypted hosted payload telemetry (Para.[0204] transmit mission data and Para.[0126]  a first portion of data 130 may be telemetry for a first customer in number of customers 108, and a second portion of data 130 may be for a second customer in number of customers 108); and 
the HOC to decrypt the encrypted hosted payload telemetry by utilizing the hosted COMSEC variety to produce the unencrypted hosted payload telemetry (Para.[0125]  This data may be decrypted by the operations center receiving data 130 or by some other operations center or entity).
As shown above, Blanchard discloses decrypting an encrypted command, transmitting a decrypted command from an owner (host) to a customer (hosted), and a command that is common to both an owner (host) and customer (hosted).  Blanchard does not explicitly state transmitting an unencrypted command to both an owner and customer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the system of Blanchard can transmit a decrypted command to both an owner and customer as an obvious variant of the limited possibilities, such as when the owner security modules receives an encrypted command that is common to both the owner and the customer.
Blanchard does not explicitly disclose to be commanded at least one of on or off; a host payload which is separate from the hosted payload; and wherein the hosted payload comprises the hosted communication security module and the hosted processor.
Burch discloses to be commanded at least one of on or off (Para.[0032]  On /off commands could also be sent to the receivers of the secondary payload 40 depending on what ),
a host payload which is separate from the hosted payload (Fig.6 ref. 120 Hosting a Primary Payload with the Host Bus and ref. 130 Hosting a Secondary Payload with the Host Bus and Fig.2 ref. 20 has a primary payload and ref. 40 is a secondary payload); and 
wherein the hosted payload comprises the hosted communication security module and the hosted processor (Fig.5 ref.66 and ref. 72 Optical Digital Encryptor and Para.[0024]  the secondary payload 40 otherwise includes its own communications circuitry and any other mission specific hardware and software to operate independently of the primary payload);
Burch does not explicitly disclose the hosted payload has a hosted processor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the hosted payload of Burch has a hosted processor in order to operate the mission specific hardware and software (Burch Para.[0024]  the secondary payload 40 otherwise includes its own communications circuitry and any other mission specific hardware and software to operate independently of the primary payload).
Blanchard and Burch are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blanchard to include commanded at least one of on or off, a host payload separate from a hosted payload, and a hosted payload with a security module and processor as taught by Burch in order to reduce expense and time required to get capabilities into space and to adjust commands based on a mission (Burch Para.[0002,0032]).
Re claim 2:
Blanchard discloses wherein the hosted processor comprises the hosted communication security module as a single unit (Fig. 12).
(Para.[0081] and Para.[0345])
Re claim 3:
Blanchard discloses wherein the hosted communication security module and the hosted processor are two separate units (Fig. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a design choice to implement the modules as two separate units, as suggested in Blanchard (Para.[0081] and Para.[0345]).
Re claim 4:
Blanchard discloses wherein the hosted processor comprises at least one processor (Fig.12 ).
Re claim 5:
Blanchard discloses wherein the host payload comprises at least one processor (Fig. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a design choice to implement combine various components such as the payload having a processor, as suggested in Blanchard (Para.[0081] and Para.[0345]).
Re claim 6:
Blanchard discloses wherein the host communication security module comprises more than one communication security module (Fig. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a design choice to implement the host communication security (Para.[0081] and Para.[0345]) and in order to provide a backup module in the event of failure.
Re claim 7:
Blanchard does not explicitly disclose wherein at least one of the communication security modules is a redundant communication security module.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a design choice to implement a security module as a redundant security module, as suggested in Blanchard (Para.[0081] and Para.[0345]) and in order to provide a backup module in the event of failure.
Re claim 8:
Blanchard discloses wherein the hosted communication security module comprises more than one communication security module (Fig. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a design choice to implement the host communication security module as more than one security module, as suggested in Blanchard (Para.[0081] and Para.[0345]) and in order to provide a backup module in the event of failure.
Re claim 9:
Blanchard does not explicitly disclose wherein at least one of the communication security modules is a redundant communication security module.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a design choice to implement a security module as a redundant security module, as suggested in Blanchard (Para.[0081] and Para.[0345]) and in order to provide a backup module in the event of failure.

Re claim 10:
Blanchard discloses wherein the host payload antenna and the hosted payload antenna each comprise at least one radio frequency (RF) antenna (Para.[0010]  the owner of a satellite may lease different portions of the payload to different customers. In one example, one group of antennas on the satellite may be leased to one customer, while a second group of antennas may be leased to a second customer).
than one communication security module (Fig. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to antenna is a radio frequency antenna.
Re claim 14:
Blanchard discloses wherein the host payload is reconfigured by reconfiguring at least one of: the host payload antenna, at least one analog-to-digital converter, at least one digital-to-analog converter, at least one beamformer, at least one digital channelizer, at least one demodulator, at least one modulator, at least one digital switch matrix, at least one digital combiner, or at least one analog switch matrix (Para.[0143]  a command to change the azimuth and elevation for an antenna in second portion 506 of resources 112 is only able to change the azimuth and elevation for that antenna).
Re claim 15:
Blanchard discloses wherein the hosted payload is reconfigured by reconfiguring at least one of: the hosted payload antenna, at least one analog-to-digital converter, at least one digital-to-analog converter, at least one beamformer, at least one digital channelizer, at least one demodulator, at least one modulator, at least one digital switch matrix, at least one digital combiner, or at least one analog switch matrix (Para.[0143]  a command to change the azimuth ).
Re claim 16:
Blanchard discloses wherein the vehicle is an airborne vehicle (Para.[0083]  one or more illustrative embodiments may be applied to other types of spacecraft other than satellites. For example, satellite operations system 116 may be configured to control resources on a space station or other type of spacecraft).
Re claim 17:
Blanchard discloses wherein the airborne vehicle is one of a satellite, an aircraft, an unmanned aerial vehicle (UAV), or a space plane (Para.[0083]  one or more illustrative embodiments may be applied to other types of spacecraft other than satellites. For example, satellite operations system 116 may be configured to control resources on a space station or other type of spacecraft).
Re claim 18:
	Claim 18 is rejected on the same grounds of rejection set forth in claim 1.
Re claim 19:
	Claim 19 is rejected on the same grounds of rejection set forth in claim 1.
Re claim 20:
	Claim 20 is rejected on the same grounds of rejection set forth in claim 1.
Re claim 21:
Blanchard discloses wherein the hosted payload antenna is further configured to transmit the hosted user data and the encrypted hosted payload telemetry (Para.[0232]  Customer 500, as a government entity, also may reposition antennas 222 to ).
As shown above, Blanchard discloses transmitting telemetry and user data, but does not explicitly disclose what frequencies are used for the transmission, “on a same frequency band”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the same frequency band as an obvious variant of the two possibilities of using the same frequency band or using different frequency bands.
Re claim 22:
Blanchard discloses wherein the communication security module and the hosted payload are communicatively coupled together such that there is (Para.[0229]  In this example, commands to control second portion 506 of resources 112 in FIG. 5 assigned to customer 500 as encrypted commands 1306 may be received from an operations center in operations centers 105 operated by owner 106 in response to requests or commands being received from customer 500. Commands unencrypted from encrypted commands 1306 by first module 1302 are sent to second module 1304 for processing).
As shown above, Blanchard discloses communicating from the communication security module to the hosted payload, but does not explicitly disclose if the communication is one-way communication or bi-directional.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have one-way communication between the host communication security module and the hosted payload module as an obvious variant of the two possibilities of one-way communication or two-way communication.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanchard in view of Burch as applied to claim 1 above, and further in view of Luyks (US 8,521,427).
Re claim 11:

Blanchard does not explicitly disclose wherein the at least one RF antenna is a reflector antenna.
Luyks discloses wherein the at least one RF antenna is a reflector antenna (Col.1 lines 51-64  In at least one embodiment, the transmit antenna and the receive antenna are each a single reflector antenna, a multi-reflector antenna, a phased array antenna, a multi-feed array antenna, or a phased array fed reflector antenna).
Blanchard and Luyks are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blanchard to include a reflector antenna as taught by Luyks in order to a well-known type of antenna and to assist with vehicle navigation (Lukys Col.1 lines 24-26).
Re claim 12:
As discussed above, Blanchard meets all the limitations of the parent claim.
Blanchard does not explicitly disclose wherein the at least one RF antenna is a multi-feed array antenna.
Luyks discloses wherein the at least one RF antenna is a multi-feed array antenna (Col.1 lines 51-64  In at least one embodiment, the transmit antenna and the receive antenna are each a single reflector antenna, a multi-reflector antenna, a phased array antenna, a multi-feed array antenna, or a phased array fed reflector antenna).
Blanchard and Luyks are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blanchard to include a multi-feed array antenna as (Lukys Col.1 lines 24-26).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanchard in view of Burch as applied to claim 1 above, and further in view of Goettle (US 20170041065).
Re claim 13:
As discussed above, Blanchard meets all the limitations of the parent claim.
Blanchard discloses wherein at least one of the host payload or the hosted payload is reconfigured (Para.[0143]  a command to change the azimuth and elevation for an antenna in second portion 506 of resources 112 is only able to change the azimuth and elevation for that antenna).
Blanchard does not explicitly disclose reconfigured by adjusting at least one of: transponder power, transponder spectrum monitoring, transponder connectivity, transponder gain settings, transponder limiter settings, transponder automatic level control settings, transponder phase settings, internal gain generation, bandwidth for at least one beam, at least one frequency band for at least one of the at least one beam, transponder beamforming settings, effective isotropic radiation power (EIRP) for at least one of the at least one beam, transponder channels, or beam steering.
Goettle discloses reconfigured by adjusting at least one of: transponder power, transponder spectrum monitoring, transponder connectivity, transponder gain settings, transponder limiter settings, transponder automatic level control settings, transponder phase settings, internal gain generation, bandwidth for at least one beam, at least one frequency band for at least one of the at least one beam, transponder beamforming settings, effective isotropic radiation power (EIRP) for at least one of the at least one beam, transponder channels, or beam steering (Para.[0061]  Because both bandwidth and power allocated to each beam are capable ).
Blanchard and Goettle are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blanchard to reconfiguring by adjusting bandwidth and power of a beam as taught by Goettle in order to enable a high degree of payload configuration flexibility (Goettle Para.[0061]).

Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive.
In the remarks, Applicant contends Blanchard in view of Burch does not disclose “a host communication security module to decrypt the encrypted host commands by utilizing the host COMSEC variety to produce unencrypted host commands and to transmit the unencrypted host commands to a hosted payload and a host payload; the hosted payload configured to be commanded at least one of on or off according to the unencrypted host commands; the host payload reconfigured according to the unencrypted host commands” because in Blanchard (1) different groups of commands may be mutually exclusive so a command for a first group would be unable to cause operation of a second portion of resources because each operator is only able to cause operation of resources assigned to that particular operator (2) unencrypted owner commands cannot be used to command both owner resources (a host payload) and customer resources (hosted payload).
(Para.[0194]  decryption system 1214 is configured to decrypt commands encrypted using one type of encryption, while decryption system 1216 is configured to decrypt commands encrypted using a different type of encryption and Para.[0145] If a command is common to both operators, then the resource or resources accessed using the command is a shared resource between the operators and Para.[0229]  In this example, commands to control second portion 506 of resources 112 in FIG. 5 assigned to customer 500 as encrypted commands 1306 may be received from an operations center in operations centers 105 operated by owner 106 in response to requests or commands being received from customer 500. Commands unencrypted from encrypted commands 1306 by first module 1302 are sent to second module 1304 for processing); the hosted payload configured to be commanded (Fig.12 ref. 1206 and Para.[0143]  a command to change the azimuth and elevation for an antenna and Fig.23).
As shown above, Blanchard discloses decrypting an encrypted command, transmitting a decrypted command from an owner (host) to a customer (hosted), and a command that is common to both an owner (host) and customer (hosted).  Blanchard does not explicitly state transmitting an unencrypted command to both an owner and customer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the system of Blanchard can transmit a decrypted command to both an owner and customer as an obvious variant of the limited possibilities, such as when the owner security modules receives an encrypted command that is common to both the owner and the customer.

Burch discloses to be commanded at least one of on or off (Para.[0032]  On /off commands could also be sent to the receivers of the secondary payload 40 depending on what the mission of the secondary payload 40 is. Other types of commands could include steering commands to tell the antenna assembly 42 how to move in order to point a particular direction).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the hosted payload of Burch has a hosted processor in order to operate the mission specific hardware and software (Burch Para.[0024]  the secondary payload 40 otherwise includes its own communications circuitry and any other mission specific hardware and software to operate independently of the primary payload).
Regarding (1)  different groups of commands may be mutually exclusive so a command for a first group would be unable to cause operation of a second portion of resources because each operator is only able to cause operation of resources assigned to that particular operator:  The Examiner respectfully disagrees.  As shown in the above citations, Blanchard allows the owner (host) to send commands to the customer (hosted).  An encrypted command can be received at the host and then be unencrypted and sent to the customer (Para.[0229]  In this example, commands to control second portion 506 of resources 112 in FIG. 5 assigned to customer 500 as encrypted commands 1306 may be received from an operations center in operations centers 105 operated by owner 106 in response to requests or commands being received from customer 500. Commands unencrypted from encrypted commands 1306 by first module 1302 are sent to second module 1304 for processing).  The portions that Applicant cited with regards to the commands being mutually exclusive are not the only configuration option in the system of Blanchard.  The system of Blanchard allows the host and hosted payloads to be configured such that the communications are shared, exclusive, or a combination of both (Para.[0084]  As another illustrative example, one operator may be allowed to operate portions of resources 112 assigned to another operator. For example, owner 106 may be allowed to operate portions of resources 112 assigned to a customer in number of customers 108 in some circumstances).
Regarding (2) unencrypted owner commands cannot be used to command both owner resources (a host payload) and customer resources (hosted payload):  The Examiner respectfully disagrees.  Blanchard discloses a command common to both owner resources and customer resources (Para.[0145]  If a command is common to both operators, then the resource or resources accessed using the command is a shared resource between the operators).  Blanchard also discloses a host security module transmitting an unencrypted command to a hosted payload (Para.[0229]  In this example, commands to control second portion 506 of resources 112 in FIG. 5 assigned to customer 500 as encrypted commands 1306 may be received from an operations center in operations centers 105 operated by owner 106 in response to requests or commands being received from customer 500. Commands unencrypted from encrypted commands 1306 by first module 1302 are sent to second module 1304 for processing).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the system of Blanchard can transmit a decrypted command to both an owner and customer as an obvious variant of the limited possibilities, such as when the owner security modules receives an encrypted command that is common to both the owner and the customer.
In the remarks, Applicant contends there is no teaching in Blanchard of a decryption/encryption module transmitting unencrypted commands to both owner resources (host) and customer resources (hosted payload).
(Para.[0145]  If a command is common to both operators, then the resource or resources accessed using the command is a shared resource between the operators).  As discussed above, the commands can be decrypted.

In the remarks, Applicant contends Blanchard teaches away from unencrypted owner commands being used to command both owner resources and customer resources because the groups of commands are mutually exclusive and a combination of Blanchard and Burch would render Blanchard unsatisfactory for its intended purposes.
The Examiner respectfully disagrees.  As shown in the above response and citations, Blanchard is not limited to all the commands being mutually exclusive.  Blanchard allows commands to go from the host to the hosted payload and also allows common commands to go to both the host and hosted payload.  Therefore, the combination of Blanchard in view of Burch does not teach away from or render Blanchard unsatisfactory for its intended purpose.  Furthermore, the intended purposes of Blanchard is to create a system in which an owner can lease a satellite to customers to increase revenues (Blanchard Para.[0012]). This purpose can be achieved with commands that are processed from an owner to a customer, exclusively by each operator, or a combination of both.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD S ADHAMI/Primary Examiner, Art Unit 2471